 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONNIE KAY SNEED,                                   No. 2:18-cv-0507-JAM-EFB P
12                        Petitioner,
13            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    M.E. SPEARMAN,
15                        Respondent.
16

17          Petitioner, a state prisoner proceeding without counsel on a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, seeks leave to proceed in forma pauperis. ECF No. 7. He

19   will be granted leave to proceed in forma pauperis. The request is granted, but his habeas petition

20   fails to raise a cognizable federal claim and must be dismissed.

21                                      Motion to Proceed In Forma Pauperis

22          Examination of the in forma pauperis affidavit reveals that petitioner is unable to afford

23   the costs of suit and his application is granted.

24                                                  Screening

25          I.      Legal Standards

26          The court must dismiss a habeas petition or portion thereof if the prisoner raises claims

27   that are legally “frivolous or malicious” or fail to state a basis on which habeas relief may be

28   granted. 28 U.S.C. § 1915A(b)(1),(2). The court must dismiss a habeas petition “[i]f it plainly
                                                         1
 1   appears from the petition and any attached exhibits that the petitioner is not entitled to relief[.]”
 2   Rule 4 Governing Section 2254 Cases.
 3          II.     Analysis
 4          Petitioner is a state prisoner challenging a guilty determination rendered at a prison
 5   disciplinary hearing. ECF No. 1 at 2. He appears to argue, though his petition is difficult to
 6   parse, that his due process rights were violated insofar as he was not allowed to: (1) attend the
 7   hearing; (2) call witnesses in his defense; or (3) confront his accuser. Id. Certain due process
 8   rights do attend prison disciplinary hearings. For instance, prisoners have the right to “call
 9   witnesses and present documentary evidence in his defense when permitting [them] to do so will
10   not be unduly hazardous to institutional safety or correctional goals.” Wolff v. McDonell, 418
11   U.S. 539, 566 (1974). In the context of federal habeas proceedings, however, the Ninth Circuit
12   has held that a state prisoner’s claim challenging a disciplinary violation does not fall within “the
13   core of habeas corpus” unless success on the merits of the claim would “necessarily lead to
14   immediate or speedier release” as a result of the expungement of the challenged disciplinary
15   violation. Nettles v. Grounds, 830 F.3d 931-35 (9th Cir. 2016) (en banc). Where a prisoner’s
16   claim does not fall within the ambit of a federal habeas action, it must be brought, if at all, under
17   section 1983. Id. at 931, 934.
18          Petitioner does not explicitly indicate whether the expungement of the challenged
19   disciplinary would necessarily lead to his speedier release. One of the attached exhibits is telling,
20   however. There, it indicates that plaintiff is serving a life sentence with the possibility of parole.
21   ECF No. 1 at 59. Thus, it appears that, at best, the reversal of petitioner’s adverse disciplinary
22   finding and restoration of his good-time credits would result in a speedier opportunity for parole
23   review. Thus, post-Nettles, these claims may not proceed as a habeas action.
24          The only remaining question is whether to construe this action as a civil rights complaint.
25   “A district court may construe a petition for habeas corpus to plead a cause of action under
26   § 1983 after notifying and obtaining informed consent from the prisoner.” Nettles, 830 F.3d at
27   936. The court finds that such conversion would not be appropriate in this instance. Petitioner
28   clearly presents his claims in the habeas corpus context and no proper civil rights defendant is
                                                         2
 1   identified in the petition. Additionally, the filing fee for a civil rights action is significantly
 2   higher than a habeas petition – 350 dollars versus 5 dollars. Thus, the court recommends
 3   dismissing this petition for failure to state a cognizable claim. The dismissal of this action
 4   without prejudice will afford petitioner the opportunity to decide for himself whether to pursue
 5   these claims in a civil rights action.
 6           III.    Conclusion
 7           For the reasons stated above, petitioner’s application to proceed in forma pauperis (ECF
 8   No. 7) is GRANTED. Further, it is HEREBY RECOMMENDED that the petition (ECF No. 1)
 9   be DISMISSED without prejudice for failure to state a cognizable federal habeas claim.
10           These findings and recommendations are submitted to the United States District Judge
11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
12   after being served with these findings and recommendations, any party may file written
13   objections with the court and serve a copy on all parties. Such a document should be captioned
14   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
15   within the specified time may waive the right to appeal the District Court’s order. Turner v.
16   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
17   his objections petitioner may address whether a certificate of appealability should issue in the
18   event he files an appeal of the judgment in this case. See Rule 11, Rules Governing
19   § 2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
20   final order adverse to the applicant).
21   DATED: April 23, 2019.
22

23

24

25

26

27

28
                                                          3
